Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 1 of 18                    PageID #: 192




                             THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MAINE


 ERIC MALLETT,

                               Plaintiff,

 v.
                                                            CIVIL ACTION NO. 1:20-00390-NT
 RICHARD H. BRODERICK, JR., PERFORMANT
 RECOVERY, INC., and UNITED STATES OF
 AMERICA,

                                 Defendants.


   DEFENDANT PERFORMANT RECOVERY, INC.’S ANSWER TO PLAINTIFF’S
 FIRST AMENDED COMPLAINT, AFFIRMATIVE DEFENSES AND JURY DEMAND

         Defendant Performant Recovery, Inc. (“Performant”) hereby submits its Answer,

Affirmative Defenses and Jury Demand in response to the First Amended Complaint filed by

Plaintiff Eric Mallett.

                                   JURISDICTION AND VENUE

         1.        Paragraph 1 of the First Amended Complaint sets forth a statement regarding

jurisdiction and venue to which no response is required.

         2.        Paragraph 2 of the First Amended Complaint sets forth a statement regarding

jurisdiction and venue to which no response is required.

                                               PARTIES

         3.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 3 of the First Amended Complaint and therefore denies them.

         4.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 4 of the First Amended Complaint and therefore denies them.




4826-8579-0931.1
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 2 of 18                       PageID #: 193




         5.        Performant admits to the allegations set forth in Paragraph 5 of the First Amended

Complaint.

         6.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 6 of the First Amended Complaint and therefore denies them.

                       FACTS REGARDING PLAINTIFF ERIC MALLETT

         7.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 7 of the First Amended Complaint and therefore denies them.

         8.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 8 of the First Amended Complaint and therefore denies them.

         9.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 9 of the First Amended Complaint and therefore denies them.

         10.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 10 of the First Amended Complaint and therefore denies them.

         11.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 11 of the First Amended Complaint and therefore denies them.

              FACTS REGARDING DEFENDANT RICHARD H. BRODERICK, JR.

         12.       Paragraph 12 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 12 of the First Amended Complaint pertain to Performant, those allegations are denied.

         13.       Paragraph 13 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 13 of the First Amended Complaint pertain to Performant, those allegations are denied.




4826-8579-0931.1                                   2
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 3 of 18                   PageID #: 194




         14.       Paragraph 14 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 14 of the First Amended Complaint pertain to Performant, those allegations are denied.

         15.       Paragraph 15 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 15 of the First Amended Complaint pertain to Performant, those allegations are denied.

         16.       Paragraph 16 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 16 of the First Amended Complaint pertain to Performant, those allegations are denied.

         17.       Paragraph 17 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 17 of the First Amended Complaint pertain to Performant, those allegations are denied.

         18.       Paragraph 18 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 18 of the First Amended Complaint pertain to Performant, those allegations are denied.

         19.       Paragraph 19 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 19 of the First Amended Complaint pertain to Performant, those allegations are denied.

         20.       Paragraph 20 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 20 of the First Amended Complaint pertain to Performant, those allegations are denied.




4826-8579-0931.1                                 3
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 4 of 18                        PageID #: 195




                    FACTS REGARDING PERFORMANT RECOVERY, INC.

         21.       Performant admits to the allegations set forth in Paragraph 21 of the First Amended

Complaint.

         22.       Performant admits to the allegations set forth in Paragraph 22 of the First Amended

Complaint.

         23.       Paragraph 23 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 23 of the First Amended Complaint.

         24.       Paragraph 24 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 24 of the First Amended Complaint.

         25.       Performant admits to the allegations set forth in Paragraph 25 of the First Amended

Complaint.

         26.       Performant admits to the allegations set forth in Paragraph 26 of the First Amended

Complaint.

         27.       Performant admits to the allegations set forth in Paragraph 27 of the First Amended

Complaint.

         28.       Paragraph 28 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 28 of the First Amended Complaint.




4826-8579-0931.1                                    4
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 5 of 18                     PageID #: 196




     FACTS REGARDING DEFENDANT UNITED STATES OF AMERICA, ACTING
       THROUGH THE RURAL HOUSING SERVICE OF THE UNITED STATES
                    DEPARTMENT OF AGRICULTURE

         29.        Paragraph 29 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 29 of the First Amended Complaint pertain to Performant, those allegations are denied.

         30.        Paragraph 30 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 30 of the First Amended Complaint pertain to Performant, those allegations are denied.

         31.        Paragraph 31 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 31 of the First Amended Complaint pertain to Performant, those allegations are denied.

         32.        Paragraph 32 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 32 of the First Amended Complaint pertain to Performant, those allegations are denied.

                   FACTS REGARDING THE PROPERTY AND THE MORTGAGE

         33.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 33 of the First Amended Complaint and therefore denies them.

         34.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 34 of the First Amended Complaint and therefore denies them.

         35.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 35 of the First Amended Complaint and therefore denies them.

         36.        Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 36 of the First Amended Complaint and therefore denies them.



4826-8579-0931.1                                   5
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 6 of 18                    PageID #: 197




         37.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 37 of the First Amended Complaint and therefore denies them.

         38.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 38 of the First Amended Complaint and therefore denies them.

         39.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 39 of the First Amended Complaint and therefore denies them.

         40.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 40 of the First Amended Complaint and therefore denies them.

         41.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 41 of the First Amended Complaint and therefore denies them.

         42.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 42 of the First Amended Complaint and therefore denies them.

         43.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 43 of the First Amended Complaint and therefore denies them.

         44.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 44 of the First Amended Complaint and therefore denies them.

                      FACTS REGARDING THE FORECLOSURE ACTION

         45.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 45 of the First Amended Complaint and therefore denies them.

         46.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 46 of the First Amended Complaint and therefore denies them.

         47.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 47 of the First Amended Complaint and therefore denies them.



4826-8579-0931.1                                  6
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 7 of 18                       PageID #: 198




         48.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 48 of the First Amended Complaint and therefore denies them.

         49.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 49 of the First Amended Complaint and therefore denies them.

         50.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 50 of the First Amended Complaint and therefore denies them.

         51.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 51 of the First Amended Complaint and therefore denies them.

         52.       Paragraph 52 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 52 of the First Amended Complaint.

         53.       Paragraph 53 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 53 of the First Amended Complaint.

         54.       Paragraph 54 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 54 of the First Amended Complaint.

FACTS REGARDING THE “REINSTATEMENT AND WAIVER OF FORECLOSURE”

         55.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 55 of the First Amended Complaint and therefore denies them.

         56.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 56 of the First Amended Complaint and therefore denies them.




4826-8579-0931.1                                   7
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 8 of 18                       PageID #: 199




         57.       Paragraph 57 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 57 of the First Amended Complaint.

         58.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 58 of the First Amended Complaint and therefore denies them.

         59.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 59 of the First Amended Complaint and therefore denies them.

         60.       Paragraph 60 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 60 of the First Amended Complaint.

         61.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 61 of the First Amended Complaint and therefore denies them.

         62.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 62 of the First Amended Complaint and therefore denies them.

         63.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 63 of the First Amended Complaint and therefore denies them.

         64.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 64 of the First Amended Complaint and therefore denies them.

         65.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 65 of the First Amended Complaint and therefore denies them.

         66.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 66 of the First Amended Complaint and therefore denies them.




4826-8579-0931.1                                   8
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 9 of 18                      PageID #: 200




         67.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 67 of the First Amended Complaint and therefore denies them.

         68.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 68 of the First Amended Complaint and therefore denies them.

         69.       Performant is without sufficient knowledge or information to admit or deny the

allegations set forth in Paragraph 69 of the First Amended Complaint and therefore denies them.

                     COUNT I – FEDERAL FDCPA AGAINST BRODERICK
                                  15 U.S.C. §§ 1692-1692p

         70.       Performant repeats and reasserts its responses to Paragraphs 1 to 69 of the First

Amended Complaint as if fully set forth herein.

         71.       Paragraph 71 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 71 of the First Amended Complaint pertain to Performant, those allegations are denied.

         72.       Paragraph 72 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant Richard H. Broderick, Jr. To the extent any of the allegations set forth in

Paragraph 72 of the First Amended Complaint pertain to Performant, those allegations are denied.

         73.       Paragraph 73 of the First Amended Complaint, including subparts (a) through (d),

sets forth allegations pertaining solely to Defendant Richard H. Broderick, Jr. To the extent any

of the allegations set forth in Paragraph 73 of the First Amended Complaint pertain to Performant,

those allegations are denied.

         74.       Paragraph 74 of the First Amended Complaint, including subparts (a) through (d),

sets forth allegations pertaining solely to Defendant Richard H. Broderick, Jr. To the extent any

of the allegations set forth in Paragraph 74 of the First Amended Complaint pertain to Performant,

those allegations are denied.

4826-8579-0931.1                                   9
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 10 of 18                      PageID #: 201




                      COUNT II – MAINE FDCPA AGAINST BRODERICK
                                  32 M. R. S. §§ 11001-11054

         75.       Performant repeats and reasserts its responses to Paragraphs 1 to 74 of the First

Amended Complaint as if fully set forth herein.

         76.       Paragraph 76 of the First Amended Complaint, including subparts (a) through (d),

sets forth allegations pertaining solely to Defendant Richard H. Broderick, Jr. To the extent any

of the allegations set forth in Paragraph 76 of the First Amended Complaint pertain to Performant,

those allegations are denied.

                   COUNT III – FEDERAL FDCPA AGAINST PERFORMANT
                                  15 U.S.C. §§ 1692-1692p

         77.       Performant repeats and reasserts its responses to Paragraphs 1 to 76 of the First

Amended Complaint as if fully set forth herein.

         78.       Paragraph 78 of the First Amended Complaint refers to a document which speaks

for itself. To the extent a response is required, Performant denies the allegations set forth in

Paragraph 78 of the First Amended Complaint.

         79.       Paragraph 79 of the First Amended Complaint refers to a document which speaks

for itself. To the extent a response is required, Performant denies the allegations set forth in

Paragraph 79 of the First Amended Complaint. Performant is without sufficient knowledge or

information to admit or deny the allegations set forth in Paragraph 79 of the First Amended

Complaint and therefore denies them.

         80.       Paragraph 80 of the First Amended Complaint refers to a document which speaks

for itself. To the extent a response is required, Performant denies the allegations set forth in

Paragraph 80 of the First Amended Complaint.




4826-8579-0931.1                                  10
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 11 of 18                       PageID #: 202




         81.       Performant admits that it made calls to the Plaintiff, however, they are not

accurately described in Paragraph 81 of the First Amended Complaint, and therefore, to that extent,

Performant denies the allegations set forth in Paragraph 81.

         82.       Paragraph 82 of the First Amended Complaint, including subparts (a) through (d),

sets forth a legal conclusion to which no response is required. To the extent a response is required,

Performant denies the allegations set forth in Paragraph 82 of the First Amended Complaint.

         83.       Paragraph 83 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 83 of the First Amended Complaint.

         84.       Paragraph 84 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 84 of the First Amended Complaint.

         WHEREFORE, Performant states that Count III of the First Amended Complaint should

be dismissed and that judgment enter in favor of Performant together with its costs, interest and

reasonable attorney fees.

                     COUNT IV – MAINE FDCPA AGAINST PERFORMANT
                                 32 M. R. S. §§ 11001-11054

         85.       Performant repeats and reasserts its responses to Paragraphs 1 to 84 of the First

Amended Complaint as if fully set forth herein.

         86.       Paragraph 86 of the First Amended Complaint, including subparts (a) through (d),

sets forth a legal conclusion to which no response is required. To the extent a response is required,

Performant denies the allegations set forth in Paragraph 86 of the First Amended Complaint.




4826-8579-0931.1                                   11
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 12 of 18                       PageID #: 203




         87.       Paragraph 87 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 87 of the First Amended Complaint.

         88.       Paragraph 88 of the First Amended Complaint sets forth a legal conclusion to which

no response is required. To the extent a response is required, Performant denies the allegations set

forth in Paragraph 88 of the First Amended Complaint.

         WHEREFORE, Performant states that Count IV of the First Amended Complaint should

be dismissed and that judgment enter in favor of Performant together with its costs, interest and

reasonable attorney fees.

                      COUNT V – DECLARATORY JUDGMENT AGAINST
                              UNITED STATES OF AMERICA
                                  28 U.S.C. §§ 2201 & 2202

         89.       Performant repeats and reasserts its responses to Paragraphs 1 to 88 of the First

Amended Complaint as if fully set forth herein.

         90.       Paragraph 90 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 90 of the First Amended Complaint pertain to Performant, those allegations are denied.

         91.       Paragraph 91 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 91 of the First Amended Complaint pertain to Performant, those allegations are denied.

         92.       Paragraph 92 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 92 of the First Amended Complaint pertain to Performant, those allegations are denied.




4826-8579-0931.1                                   12
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 13 of 18                   PageID #: 204




         93.       Paragraph 93 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 93 of the First Amended Complaint pertain to Performant, those allegations are denied.

         94.       Paragraph 94 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 94 of the First Amended Complaint pertain to Performant, those allegations are denied.

         95.       Paragraph 95 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 95 of the First Amended Complaint pertain to Performant, those allegations are denied.

         96.       Paragraph 96 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 96 of the First Amended Complaint pertain to Performant, those allegations are denied.

         97.       Paragraph 97 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 97 of the First Amended Complaint pertain to Performant, those allegations are denied.

         98.       Paragraph 98 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 98 of the First Amended Complaint pertain to Performant, those allegations are denied.

         99.       Paragraph 99 of the First Amended Complaint sets forth allegations pertaining

solely to Defendant United States of America. To the extent any of the allegations set forth in

Paragraph 99 of the First Amended Complaint pertain to Performant, those allegations are denied.

                                   AFFIRMATIVE DEFENSES

                          FIRST AFFIRMATIVE OR OTHER DEFENSE
                                Failure to State a Cause of Action

4826-8579-0931.1                                 13
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 14 of 18                           PageID #: 205




         The Complaint fails to state any claim against Performant upon which relief can be granted.

                       SECOND AFFIRMATIVE OR OTHER DEFENSE
                                 Statute of Limitations
         The Complaint is barred in whole or in part by all applicable statutes of limitations.


                        THIRD AFFIRMATIVE OR OTHER DEFENSE
                                   Failure to Mitigate
         Plaintiff has failed to exercise reasonable diligence to mitigate his harm and/or damages,
         and therefore is barred from recovering any damages or any damages awarded should be
         reduced accordingly.


                       FOURTH AFFIRMATIVE OR OTHER DEFENSE
                                  Plaintiff's Own Acts
         Part, if not all, of Plaintiff’s alleged damages were incurred as a result of Plaintiff’s own
         breaches, acts, omissions, and negligence and thus recovery by Plaintiffs is barred or
         reduced accordingly.


                         FIFTH AFFIRMATIVE OR OTHER DEFENSE
                                     Acts of Others
         Part, if not all, of Plaintiff’s alleged damages were incurred as a result of the breaches, acts,
         omissions, and negligence of persons or entities over which Performant exercises no
         control and for which Performant has no liability.


                         SIXTH AFFIRMATIVE OR OTHER DEFENSE
                                       Estoppel
         The First Amended Complaint is barred by the doctrine of judicial and/or equitable
         estoppel.


                      SEVENTH AFFIRMATIVE OR OTHER DEFENSE
                                     Waiver
         The First Amended Complaint is barred by the doctrine of waiver.


                       EIGHTH AFFIRMATIVE OR OTHER DEFENSE
                                      Laches
         The First Amended Complaint is barred by the doctrine of laches.

4826-8579-0931.1                                    14
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 15 of 18                         PageID #: 206




                        NINTH AFFIRMATIVE OR OTHER DEFENSE
                                    Unclean Hands

         The First Amended Complaint is barred by the doctrine of unclean hands.

                        TENTH AFFIRMATIVE OR OTHER DEFENSE
                           Conformity with Laws and Regulations
         At all times relevant to the above-captioned action, Performant acted in accordance with
         all applicable laws or regulations and any claims predicated on any purported violation of
         any such laws or regulations are barred.


                     ELEVENTH AFFIRMATIVE OR OTHER DEFENSE
                            Intervening/Superseding Events
         Part, if not all, of Plaintiff’s alleged damages were the result of intervening or superseding
         events, acts, or omissions of other parties over which Performant has no control, and for
         which it cannot be held liable to Plaintiff.


                      TWELFTH AFFIRMATIVE OR OTHER DEFENSE
                                    Good Faith
         Defendants acted reasonably, lawfully, and in good faith at all times material herein based
         on all relevant facts and circumstances known to it.


                    THIRTEENTH AFFIRMATIVE OR OTHER DEFENSE
                                Justification/Privilege
         The First Amended Complaint and each and every purported cause of action alleged
         therein is barred, in whole or in part, to the extent that Defendant's alleged actions, if done
         at all, were justified and/or privileged.


                   FOURTEENTH AFFIRMATIVE OR OTHER DEFENSE
                          Vague, Uncertain, and Ambiguous

         The First Amended Complaint, and each cause of action therein, is vague, uncertain,
         and ambiguous.

                     FIFTEENTH AFFIRMATIVE OR OTHER DEFENSE
       Plaintiff's Conduct Prevented/Excused Performant’s Performance of Obligations
         Plaintiff's claims are barred, in whole or in part, by their own conduct which prevented or
         excused Performant’s performance of its obligations alleged in the First Amended
         Complaint.

4826-8579-0931.1                                   15
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 16 of 18                       PageID #: 207




                     SIXTEENTH AFFIRMATIVE OR OTHER DEFENSE
                                    Contribution
         Any and all harm alleged by Plaintiff can be attributed to several causes, and the damages
         for the harm, if any, should be apportioned among the various causes according to
         the contribution of each cause to the harm sustained.


                    SEVENTEENTH AFFIRMATIVE OR OTHER DEFENSE
                                  Several Liability
         Should Plaintiff prevail against Defendants, Performant’s liability is several and limited to
         its own actionable segments of fault, if any.


                    EIGHTEENTH AFFIRMATIVE OR OTHER DEFENSE
                                   No Damages
         Plaintiff did not incur any damages or loss as a result of any act or conduct by Performant.


                    NINETEENTH AFFIRMATIVE OR OTHER DEFENSE
                                    Causation
         Plaintiff fails to show that any alleged acts or omissions of Performant caused the injuries
         or damages claimed by Plaintiff.

                     TWENTIETH AFFIRMATIVE OR OTHER DEFENSE
                                 Speculative Damages
         Any damage or loss Plaintiff did incur as a result of any act or conduct by
         Performant would be speculative at best and thus too uncertain for recovery.


                   TWENTY-FIRST AFFIRMATIVE OR OTHER DEFENSE
                                 Unjust Enrichment
         Plaintiffs would be unjustly enriched if allowed to recover under the First Amended
         Complaint.


                   TWENTY-SECOND AFFIRMATIVE OR OTHER DEFENSE
                                Ratification/Consent

4826-8579-0931.1                                  16
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 17 of 18                       PageID #: 208




         Plaintiff ratified or consented to the actions and conduct of Performant. Thus, to the extent
         Plaintiff suffered or sustained any loss, injury, damage or detriment, the same was directly
         and proximately caused and contributed to by Plaintiff’s own ratification/consent of the
         conduct giving rise to his alleged damages and/or Plaintiff's own conduct, acts, omissions,
         activities, carelessness, recklessness, negligence, and/or intentional misconduct, and not by
         Performant.


                   TWENTY-THIRD AFFIRMATIVE OR OTHER DEFENSE
                                  Lack of Malice
         Performant specifically denies that they acted with any willfulness, oppression, fraud or
         malice towards Plaintiff or others.


                   TWENTY-FOURTH AFFIRMATIVE OR OTHER DEFENSE
                                   Lack of Intent
         Any alleged violation by Performant that gives rise to Plaintiff's causes of action was
         unintentional.

                   TWENTY- FIFTH AFFIRMATIVE OR OTHER DEFENSE
                                   Bona Fide Error

         Defendant is not liable for any violation, even if one occurred, because the violation was
         not intentional, and if any violation occurred, it resulted from a bona fide error
         notwithstanding Defendant’s maintenance of procedures reasonably adapted to avoid any
         such error.


                   TWENTY- SIXTH AFFIRMATIVE OR OTHER DEFENSE
                                 Reservation of Rights

         Performant presently has insufficient knowledge or information upon which to form a
         belief as to whether it has or may have additional, yet unstated, affirmative or other
         defenses. Performant reserves the right to assert additional affirmative or other defenses in
         the event its investigation or discovery indicates that additional affirmative or other
         defenses are appropriate.


                                          JURY DEMAND

         Performant hereby demands a trial by jury on all issues so triable in the First Amended

Complaint.


4826-8579-0931.1                                  17
Case 1:20-cv-00390-NT Document 28 Filed 12/04/20 Page 18 of 18                   PageID #: 209




                                            Respectfully Submitted,


                                            PERFORMANT RECOVERY, INC.
                                            By Its Attorney,


                                            /s/ Kip J. Adams              _
                                            Kip J. Adams, Bar No. 004546
                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                            One International Place, 3rd Floor
                                            Boston, MA 02110
                                            Tel.: (857) 313-3950
                                            Fax: (857) 313-3951
                                            kip.adams@lewisbrisbois.com


DATED: December 4, 2020



                               CERTIFICATE OF SERVICE

        I, Kip J. Adams, counsel for Defendant Performant Recovery, Inc. hereby certify that this
document filed through the CM/ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing.


                                                    /s/ Kip J. Adams            _
                                                    Kip J. Adams




4826-8579-0931.1                               18
